Citation Nr: 1339361	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-27 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3. Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection for hearing loss, tinnitus, asbestosis, and chloracne.  The appellant's case was subsequently transferred to the jurisdiction of the RO in Detroit, Michigan.  

In December 2008, the appellant submitted a notice of disagreement with the March 2008 rating decision.  In June 2010, the Detroit RO issued a Statement of the Case addressing the issues of entitlement to service connection for hearing loss, tinnitus, asbestosis, and chloracne.  In June 2010, the appellant submitted two separate VA Form 9s, which were both received by VA on the same day.  On one VA Form 9, the appellant indicated that he wished to appeal all of the issues listed in the June 2010 Statement of the Case.  On the other VA Form 9, however, the appellant indicated that he only wished to appeal the issues of entitlement to service connection for hearing loss, tinnitus, and asbestosis.  

In light of this ambiguity, the Board has accepted all four issues on appeal to avoid any possibility of prejudice to the appellant.  He is advised that, if he wishes to limit his appeal to certain issues, he should clarify his intentions by providing a written statement to the RO.  See Evans v. Shinseki, 25 Vet. App. 7 (2011) (holding that when a claimant's substantive appeal is ambiguous as to the issues raised on appeal, VA is not permitted to dismiss the matter before provide the claimant with the opportunity to clarify what issues he is appealing).  

In a December 2008 statement, the appellant appeared to raise a claim of entitlement to service connection for neuropathy.  A review of the record, including the appellant's claims folder, Virtual VA file, and VBMS file, contains no indication that such matter has been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claim and it is referred for appropriate action.  

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As set forth above, in June 2010, VA received two VA Form 9s from the appellant in connection with this appeal.  On one VA Form 9, the appellant requested a hearing before a Veterans Law Judge at the RO.  On the other VA Form 9, he indicated that he did not wish to attend a Board hearing.  

Nonetheless, in July 2010, the RO sent the appellant a letter indicating that his hearing request had been received and that he had been placed on the waiting list to appear at a Board hearing before a Veterans Law Judge at the RO.  He was advised that his name would remain on the list unless he asked to change or withdraw his hearing request.  

A review of the record contains no indication that the appellant has withdrawn his hearing request, and he has not yet been afforded a travel board hearing.  This fact has not escaped the attention of the appellant's representative who, in November 2013 written arguments, requested a remand of this matter for the purpose of affording the appellant his requested travel board hearing.  

Under applicable regulation, a hearing on appeal will be granted if a Veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2013), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled, unless the appellant elects to withdraw his Board hearing request.  As travel board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2013).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



